DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-7, 9, 11-13, 16, and 18 stand rejected under Section 103.  Claims 1, 13, and 20 stand rejected provisionally for double patenting.  Claims 5, 6, 14, and 15 stand rejected under Section 112(a) for lack of enablement of the full scope of the claims.  Claims 1-25 stand rejected under Section 112(b).  Claim 25 stands objected to.  The drawings and specification stand objected to.  Claims 8, 10, 14, 15, 17, 19, and 21-25 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form and if the Section 112(b) rejections were addressed.  Claim 20 has been indicated as having allowable subject matter if the double patenting rejection were overcome.  (Claim 12, which had been withdrawn, was examined by the Office and rejected.)
Applicants amended independent claims 1, 13, and 20, and dependent claim 25.  Applicants did not include amendments to the specification or drawings.  Applicants indicated claim 12 as withdrawn as directed to an unelected species.
Specification and drawing objections: These objections are restated, below.
Claim objection: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to claim 25 is withdrawn.

Section 112(b) rejections: Applicants have attempted to address the Section 112(b) rejections, but have introduced bases for additional Section 112(b) rejections.  In each of the independent claims 1, 13, and 20, applicants have added the following claim language (emphasis added): “wherein the first resistance is an initial resistance and the second resistance is a subsequent permanent resistance, and wherein the first resistance is greater than the first resistance.”  The first resistance is equal to the first resistance, not greater or lower than itself.  Because independent claims 1, 13, and 20 have a newly added limitation that is confusing, claims 1, 13, and 20 are rejected as indefinite, and claims 2-12, 14-19, and 21-25 are rejected for depending from their respective claims.  For purposes of examination, the claims are interpreted without the underlined language.
Section 103 rejections:  The primary Lee reference discloses that the first resistance is an initial resistance and the second resistance is a subsequent permanent resistance, and thus is used in combination with the previously cited Choi to render obvious the same claims as in the August 27, 2021 Non-Final Office Action. Note: The Office has withdrawn its restriction requirement as to claim 12.
Double patenting: U.S. Pat. App. No. 15/943,548 has been allowed.  Because the issue fee has not been paid yet, the Office maintains the provisional double patenting rejection.
Drawings
The drawings are objected to because of the following informality:
In Figure 7, the GPS, designated as 744, is 728 in the specification, and the Battery, designated as 728, is 730 in the specification, page 25, paragraph 65, lines 8-9.  Please review Figure 7 and the specification and address. 

    PNG
    media_image1.png
    443
    683
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    717
    490
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Specification
The disclosure is objected to because of the following informalities:
Page 16, paragraph 42, line 2: Change “drain source electrode 227” to “drain electrode 227”.
Page 17, paragraph 44, line 2: Change “drain source electrode 317” to “drain electrode 317”.
Page 18, paragraph 46, line 2: Change “drain source electrode 327” to “drain electrode 327”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for upper limits of programming current and voltage, does not reasonably provide enablement for the lower limits of programming current and voltage.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claim 5, which depends from clam 1 and claim 14, which depends from claim 13: These claims require the programming current to be less than 100 µA and the programming voltage to be less than 3V.  However, the claim does not place a lower limit on the programming current or programming voltage.  Because there is no limit, the programming current and/or the programming voltage could be extreme values.  Applicants have not provided guidance on how to make a device that would use such extreme values, or how such a device would be used.  For these reasons, claims 5 and 14 are rejected for lack of enablement.
Regarding claim 6, which depends from clam 1:  These claims require the programming current to be less than 200 µA and the programming voltage to be less than 2V.  However, the claim does not place a lower limit on the programming current or programming voltage.  Because there is no limit, the programming current and/or the programming voltage could be extreme values.  Applicants have not provided guidance on how to make a device that would use such extreme values, or how such a device would be used.  For these reasons, claims 6 and 15 are rejected for lack of enablement.
The following is a quotation of 35 U.S.C. 112(b):

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20: Claim 1, directed to a product, requires “wherein the first resistance is an initial resistance and the second resistance is a subsequent permanent resistance, and wherein the first resistance is greater than the first resistance.” (emphasis added).  Because the first resistance is the same as the first resistance, the first resistance cannot be greater than itself.  Claim 1 is thus rejected as indefinite. Claim 20, also directed to a product, has similar language and is rejected on the same basis.  Claims 2-12, which depend from claim 1, and claims 21-25, which depend from claim 20, are rejected for depending from their respective base claim.
Regarding claim 13: This claim, directed to a method of manufacturing a device, has similar language as is present in claims 1 and 20.  Because the first resistance cannot be greater than itself, claim 13 is rejected as indefinite. Claims 14-19, which depend from claim 13, are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pat. Pub. No. 2010/0202184, Figure 1, and further in view of Choi, U.S. Pat. Pub. No. 2015/0255469, Figures 24, 25, and 27.
Lee Figure 1:
    PNG
    media_image3.png
    426
    424
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    474
    443
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    544
    482
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    366
    481
    media_image6.png
    Greyscale

Regarding claim 1: Lee Figure 1 discloses a source area (16) on a fin (19); a drain area (12) on the fin (19); a fin area (15) between the source area (16) and the drain area (12); a gate electrode (14) above the fin area (15) and above the fin (19); wherein the source area (16), the fin area (15), the gate electrode (14), and the drain area (12) form a FinFET transistor, a first resistance exists between the source area 
Lee’s Detailed Description discloses that the disclosure is directed to finFET fuses included in integrated circuits.  Id. ¶¶ 10-12.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee Figure 1 device in an integrated circuit because Lee discloses that the Lee Figure 1 device is for an integrated circuit.  Id.
Choi Figures 24, 25, and 27 disclose a finFET, an electrode (184) in contact with a source/drain area (330) on a substrate (100); another electrode (186) in contact with a another source/drain area (330) on the substrate (100); a fin area (310) including silicon and between the two source/drain areas (330); a gate electrode (320) above the fin area (310) and above the substrate (100); wherein the source/drain area (330), the fin area (310), the gate electrode (320), and the other source/drain area (330) form a FinFET transistor.  Choi specification ¶¶ 207-254, 89, 90.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Choi 
Regarding claim 2, which depends from claim 1: Choi discloses that the substrate (100) is a bulk substrate or a silicon-on-insulator (SOI) substrate. Choi specification ¶ 90.
Regarding claim 3, which depends from claim 1: Lee discloses that the FinFET transistor is a PMOS FinFET or a NMOS FinFET.  Lee specification ¶¶ 21, 23
Regarding claim 4, which depends from claim 1: Claim 4’s limitations are directed to the method of making or using the device.  However, the process limitation of how a layer is formed has no patentable weight in claims drawn to structure.  Note that a product-by-process claim is directed to the product per se, not the process by which the 
Regarding claim 5, which depends from claim 1: Claim 5’s limitations are directed to the method of making or using the device.  However, the process limitation of how a layer is formed has no patentable weight in claims drawn to structure.  Note that a product-by-process claim is directed to the product per se, not the process by which the product is made.  In re Hirao, 190 USPQ 15 at 17 n. 3 (CCPA 1976).  See also In re Brown, 173 USPQ 685, 688 (CCPA 1972); In re Luck, 177 USPQ 523, 525 (CCPA 1973); In re Fessman, 180 USPQ 324, 325-26 (CCPA 1974); In re Avery, 186 USPQ 161, 166-67 (CCPA 1975); In re Wertheim, 191 USPQ 90, 103 (CCPA 1976); and In re Marosi, 218 USPQ 289, 292-93 (Fed. Cir. 1983), all of which make it clear that it is the patentability of the final product per se which must be determined in a product-by-process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product-by-
Regarding claim 6, which depends from claim 1: Claim 6’s limitations are directed to the method of making or using the device.  However, the process limitation of how a layer is formed has no patentable weight in claims drawn to structure.  Note that a product-by-process claim is directed to the product per se, not the process by which the product is made.  In re Hirao, 190 USPQ 15 at 17 n. 3 (CCPA 1976).  See also In re Brown, 173 USPQ 685, 688 (CCPA 1972); In re Luck, 177 USPQ 523, 525 (CCPA 1973); In re Fessman, 180 USPQ 324, 325-26 (CCPA 1974); In re Avery, 186 USPQ 161, 166-67 (CCPA 1975); In re Wertheim, 191 USPQ 90, 103 (CCPA 1976); and In re Marosi, 218 USPQ 289, 292-93 (Fed. Cir. 1983), all of which make it clear that it is the patentability of the final product per se which must be determined in a product-by-process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product-by-process claims or not.  Note that the applicant has the burden of proof in such cases, according to case law.
Regarding claim 7, which depends from claim 1: The combination discloses that the path includes a material migrated from the source electrode or the drain electrode, or amorphous silicon.  See Lee specification ¶ 4.
Regarding claim 9, which depends from claim 1: Choi discloses that the source electrode or the drain electrode includes germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), 
Regarding claim 10, which depends from claim 1: Lee discloses that the source region (16) and the gate (14) are grounded.  Lee specification ¶ 23.  Thus, the source and gate are coupled.  The FinFET transistor is in an off-state.  See id. 
Regarding claim 11, which depends from claim 1: Lee discloses that the FinFET transistor is a PMOS FinFET transistor.  Id. ¶¶ 21, 23.  The remainder of claim 11’s limitations are directed to the method of making or using the device.  However, the process limitation of how a layer is formed has no patentable weight in claims drawn to structure.  Note that a product-by-process claim is directed to the product per se, not the process by which the product is made.  In re Hirao, 190 USPQ 15 at 17 n. 3 (CCPA 1976).  See also In re Brown, 173 USPQ 685, 688 (CCPA 1972); In re Luck, 177 USPQ 523, 525 (CCPA 1973); In re Fessman, 180 USPQ 324, 325-26 (CCPA 1974); In re Avery, 186 USPQ 161, 166-67 (CCPA 1975); In re Wertheim, 191 USPQ 90, 103 (CCPA 1976); and In re Marosi, 218 USPQ 289, 292-93 (Fed. Cir. 1983), all of which make it clear that it is the patentability of the final product per se which must be determined in a product-by-process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product-by-process claims or not.  Note that the applicant has the burden of proof in such cases, according to case law.
Regarding claim 12, which depends from claim 1: Lee discloses that the FinFET transistor is a NMOS FinFET transistor.  Id.  The remainder of claim 12’s limitations are directed to the method of making or using the device.  However, the process limitation 
Regarding claim 13: Lee Figure 1 discloses forming a source area (16) on a fin (19), a drain area (12) on the fin (12), and a fin area (15) between the source area (16) and the drain area (12); forming a gate electrode (14) above the fin area (15) and above the (19), wherein the source area (16), the fin area (15), the gate electrode (14), and the drain area (12) form a FinFET transistor, a first resistance exists between the source area (16), the fin area (15), and the drain area (12), and wherein a second resistance exists between the source area (16) and the drain area (12), and a path through the fin area (15) to couple the source area (16) and the drain area (12), wherein the path is formed after a programming operation is performed to apply a programming voltage between the source area (16) and the drain area (12) to generate a current between the source area (16), the fin area (15), and the drain area (12), wherein the first resistance 
Lee’s Detailed Description discloses that the disclosure is directed to finFET fuses included in integrated circuits.  Id. ¶¶ 10-12.  One having ordinary skill in the art at a time before the effective filing date would be motivated to form the Lee Figure 1 device as a part of forming an integrated circuit because Lee discloses that the Lee Figure 1 device is for an integrated circuit.  Id.
Choi Figures 24, 25, and 27 disclose a finFET, forming an electrode (184) in contact with a source/drain area (330) on a substrate (100); forming another electrode (186) in contact with a another source/drain area (330) on the substrate (100); forming a fin area (310) including silicon and between the two source/drain areas (330); forming a gate electrode (320) above the fin area (310) and above the substrate (100); wherein the source/drain area (330), the fin area (310), the gate electrode (320), and the other source/drain area (330) form a FinFET transistor.  Choi specification ¶¶ 207-254, 89, 90.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Choi finFET transistor design in Lee because the Choi transistor elements would complete the Lee finFET transistor.  Once combined, the combination discloses forming a source area on a substrate, a drain area on the substrate, and a fin area including silicon and between the source area and the drain area; forming a source electrode in contact with the source area; forming a drain electrode in contact with the drain area; forming a gate electrode above the fin area and above the substrate, 
Regarding claim 16, which depends from claim 13: The combination discloses that the path includes a material migrated from the source electrode or the drain electrode, or amorphous silicon.  See Lee specification ¶ 4.
Regarding claim 18, which depends from claim 13: Choi discloses that the source electrode or the drain electrode includes germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), or an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Ti AlN, HfAlN, or InAlO.  Choi specification ¶ 236 (Al, Cu, W).
Regarding claim 19, which depends from claim 13: Lee discloses that the source region (16) and the gate (14) are grounded.  Lee specification ¶ 23.  Thus, the source and gate are coupled.  The FinFET transistor is in an off-state.  See id. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 16, and 23 respectively of copending Application No. 15/943,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1, 13, and 20 are broader in scope than the respective claims, claims 3, 16, and 23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Once double patenting rejection and Section 112(b) rejection are addressed, claim 20 would be allowable.
Claims 8, 14, 15, 17, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Section 112 rejections were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
2 to 104 times larger than the second resistance”, in combination with the remaining limitations of the claim.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “the programming operation is performed when the FinFET transistor is in an off-state, the programming voltage is less than 3V, and the current is less than 100 microamperes (µA)”, in combination with the remaining limitations of the claim.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “the programming operation is performed when the FinFET transistor is in an on-state, the programming voltage is less than 2V, and the current is less than 200 µA”, in combination with the remaining limitations of the claim.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “the first resistance is about 102 to 104 times larger than the second resistance”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “an antifuse memory array coupled to the circuit board, wherein the antifuse memory array includes a plurality of antifuse cells, an antifuse cell of the plurality of antifuse cells includes an antifuse element and a selector, and wherein the antifuse element includes: App. No. 15/943,0096 Examiner: Hall, Victoria K. Docket No. AA4143-USArt Unit: 2897a source electrode in contact with a source area on a substrate, wherein the source electrode is coupled to a bit line of the antifuse memory array; a drain electrode in contact with a drain area on the substrate, wherein the drain electrode is coupled to a first contact of the selector, and the selector includes a second 
With regard to claims 21-25: The claims have been found allowable due to their dependency from claim 20 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897